DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1, the limitation “gradually” is a relative term which renders the claim indefinite. The term “gradually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distinction exists between “gradually” and “sharply” or “not gradually.” For example, it is unclear if the limitation requires or precludes any specific ranges of gradients, or any specific time frame, for the change in force, and if so, the boundaries of the gradients/time frame that are precluded by the limitation and the boundaries that are 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomitsu (JP 2013-217242, cited in IDS filed 4/13/2021).
Re 1, Shimomitsu discloses: a reaction force control system for a pedal comprising: an accelerator pedal (11) of a vehicle that is operated by a driver; a brake pedal (translation, paragraph [0016], describes a brake pedal in addition to 11) that is operated by the driver; and a reaction force generating mechanism (12; translation, paragraph [0012]) that applies a reaction force to the accelerator pedal against a pedal force applied to the accelerator pedal, and that changes the reaction force, wherein the reaction force control system is configured to select an operating mode from a one-pedal mode in which not only a drive force but also a brake force are controlled by manipulating the accelerator pedal (translation, paragraph [0014] describes one-pedal mode), and a normal mode (translation, paragraph [0016] describes two-pedal mode which corresponds to a normal mode in which accelerator pedal controls acceleration and brake pedal controls braking) in which the drive force is controlled by manipulating the accelerator pedal, and the brake force is controlled by manipulating the brake pedal, the reaction force control system comprises a controller (4; translation, paragraph 
Re 5, Shimomitsu discloses: wherein the controller is further configured to increase the reaction force to push back the foot of the driver on the accelerator pedal toward an idle position {so as to urge the driver to lift his/her foot off the accelerator 
Re the functional limitations denoted by “{}” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Shimomitsu discloses an identical, or substantially identical, device in comparison to the device claimed and thus Shimomitsu anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Therefore, the claimed functions are presumed to be inherent to-- Shimomitsu.  See MPEP 2112.01(I) and 2114.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomitsu (JP 2013-217242, cited in IDS filed 4/13/2021), as applied to Claim 1 above, in view of Hijikata (JP 2009-161180, cited in IDS filed 4/13/2021).
Re 3, 4, Shimomitsu discloses: the limitations of Claim 1.
Shimomitsu does not disclose: wherein the controller is further is configured to increase and reduce the reaction force repeatedly thereby vibrating the accelerator pedal [Claim 3]; wherein the reaction force is controlled to vibrate the accelerator pedal at a magnitude {sufficient to urge the driver to lift his/her foot off the accelerator pedal} [Claim 4].
Hijikata teaches: wherein the controller is further is configured to increase and reduce the reaction force repeatedly thereby vibrating the accelerator pedal (translation, paragraphs [0071]-[0073]) [Claim 3]; wherein the reaction force is controlled to vibrate the accelerator pedal at a magnitude {sufficient to urge the driver to lift his/her foot off the accelerator pedal} [Claim 4]; for the purpose of haptically indicating to a driver of a change in mode (translation, paragraphs [0005]-[0006], [0071]-[0073]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Shimomitsu with: wherein the controller is further is configured to increase and reduce the reaction force repeatedly thereby vibrating the accelerator pedal [Claim 3]; wherein the reaction force is controlled to vibrate the accelerator pedal at a magnitude {sufficient to urge the driver to lift his/her foot off the accelerator pedal} [Claim 4]; as taught by Hijikata; for the purpose of haptically indicating to a driver of a change in mode.
Re the functional limitations denoted by “{}” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Shimomitsu in view of Hijikata discloses an identical, or substantially identical, device in comparison to the device claimed and thus Shimomitsu in view of Hijikata anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Therefore, the claimed functions are presumed to be inherent to-- Shimomitsu in view of Hijikata.  See MPEP 2112.01(I) and 2114.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN J MCGOVERN/Examiner, Art Unit 3656